819 A.2d 1030 (2002)
373 Md. 550
STATE of Maryland
v.
Darris Alaric WARE.
No. 50 Sept. Term 2001.
Court of Appeals of Maryland.
August 22, 2002.
Submitted before BELL, C.J., ELDRIDGE, RAKER, WILNER, CATHELL, HARRELL and BATTAGLIA, JJ.

ORDER
The Court having considered the State's application for leave to appeal from the grant of post conviction relief in a capital case, Darris Ware's application for leave to appeal, and the answers filed thereto, in the above-entitled case, it is this 22nd day of August, 2002,
ORDERED, by the Court of Appeals of Maryland, that both applications be, and they are hereby, DENIED, and it is further
ORDERED, that, as to the belated appeal ordered by the Circuit Court on the single issue of whether Darris Ware had received ineffective assistance of appellate counsel, consideration of that appeal is deferred pending the new sentencing proceeding, and the belated appeal will be considered with the appeal, if any, from the decision in the sentencing hearing.